DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim11 is rejected under 35 U.S.C. 101 because: 
Claim11 defines “processor-readable storage media” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  In this case, the specification does not provide any special meaning to the term. The statement “The term "memory" expressly does not include a transitory medium such as a carrier signal, but the computer instructions can be transferred to the memory wirelessly” in paragraph [0045] of the specification is in regard to memory. Hence, claim 11 is drawn to a program embodied on a “signal per se.”  A signal per se is not one of the 4 statutory categories of invention and as such a processor-readable storage media with a non-transitory processor-readable storage media.
Allowable Subject Matter
The subject matter of claims 1-10 and 18-20 are not suggested by the prior art of record and therefore are allowable.  Claims 11-17 would also be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The prior art of record (in particular, Li; Hui et al. US 20200059369 A1, NISHIJIMA; Nao US 20200145234 A1, Nagamine, Shigeru et al. US 20040068465 A1, Floyd; Matthew Lewis et al. US 10666767 B1, Lee; Jisoo et al. US 20190180276 A1, LYADVINSKY; Max et al. US 20200320529 A1, Leise; William J. et al. US 20210342946 A1, WU; Yiming et al. US 20210256007 A1, Arora; Ankur et al. US 20210158312 A1) singly or in combination does not disclose, with respect to independent claim 1 “receiving a transaction object at a storage device, the storage device storing one or more blockchain data structures generated and managed by the storage device for a first blockchain;
associating the transaction object with a hop count specifying the number of blockchains to which the transaction object can be forwarded;

cryptographically signing a combination of the transaction object and the hop count using a cryptographic key associated with the storage device and storing the signed combination in the one or more blockchain data structures;” and similar limitations of independent claims 11 and 18 in combination with the other claimed features as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493